712 N.W.2d 489 (2006)
474 Mich. 1127
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Keith Laron DOBBINS, Defendant-Appellant.
Docket No. 130205 & (24). COA No. 260995.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the November 3, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of *490 establishing entitlement to relief under MCR 6.508(D). The motion to compel discovery is DENIED.